SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

920
CAF 15-01292
PRESENT: PERADOTTO, J.P., LINDLEY, NEMOYER, AND SCUDDER, JJ.


IN THE MATTER OF MICHAEL EDWARD WORTHINGTON,
PETITIONER-APPELLANT,

                      V                            MEMORANDUM AND ORDER

HOLLY LYNN WORTHINGTON, RESPONDENT-RESPONDENT.


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (JOHN M. WESLEY OF
COUNSEL), FOR PETITIONER-APPELLANT.


     Appeal from an order of the Supreme Court, Onondaga County (Kevin
G. Young, J.), entered June 27, 2015 in a proceeding pursuant to
Family Court Act article 6. The order summarily dismissed the
petition of petitioner seeking to modify a judgment of divorce.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Memorandum: Petitioner father appeals from an order summarily
dismissing his petition seeking to modify a judgment of divorce, into
which a separate “Separation / Opting Out Agreement” was incorporated
but not merged. Pursuant to that agreement, respondent mother was
granted legal and physical custody of the parties’ child, and the
father was granted “no parenting time.” In his petition, the father
sought “to send [his daughter] letters.” Although the petition also
sought additional relief, as limited by his brief the father “is
merely seeking contact via letters,” and has thus abandoned any other
relief sought in the petition (see generally Ciesinski v Town of
Aurora, 202 AD2d 984, 984). Inasmuch as the judgment and agreement do
not preclude the father from sending letters to his daughter, and that
is all the relief he seeks on appeal, we conclude that the father is
not aggrieved by the order dismissing his petition (see CPLR 5511; see
generally Matter of Lisa M.H. v Gerald C.H., 35 AD3d 1188, 1188).




Entered:    November 10, 2016                    Frances E. Cafarell
                                                 Clerk of the Court